EXHIBIT 10.1


STOCK REPURCHASE AGREEMENT
THIS STOCK REPURCHASE AGREEMENT (this “Agreement”) is entered into as of March
10, 2017 by and between NCR Corporation, a Maryland corporation (the “Company”),
Blackstone BCP VI SBS ESC Holdco L.P., a Delaware limited partnership (“BCP
SBS”), Blackstone NCR Holdco L.P., a Delaware limited partnership (“BCP
Holdco”), BTO NCR Holdings - ESC L.P., a Delaware limited partnership (“BTO
ESC”) and BTO NCR Holdings L.P., a Delaware limited partnership (“BTO Holdco”
and, together with BCP SBS, BCP Holdco and BTO ESC, the “Sellers”).
RECITALS
WHEREAS, the Sellers own in the aggregate 878,855 shares of the Series A
Convertible Preferred Stock, par value $0.01 per share (the “Series A Preferred
Stock”) as of the date hereof;
WHEREAS, each share of Series A Preferred Stock is convertible into
approximately 33.333 shares of common stock, par value $0.01 per share, of the
Company (the “Common Stock”) at any time at the option of the Sellers;
WHEREAS, the Sellers have determined to convert a portion of the shares of the
Series A Preferred Stock held by the Sellers into shares of Common Stock, and
the Company has agreed to repurchase the Common Stock to be issued upon
conversion of such shares of Series A Preferred Stock at the price and upon the
terms and conditions provided in this Agreement (the “Repurchase”);
WHEREAS, the Sellers and the Company intend to commence an underwritten public
offering (the “Public Offering”) of up to 342,000 shares of Series A Preferred
Stock held by the Sellers (the “Underwritten Shares”);
WHEREAS, the board of directors of the Company (the “Board”) has authorized
stock repurchase programs pursuant to which the Company may repurchase shares of
Common Stock from time to time in the open market or in privately negotiated
transactions; and
WHEREAS, the Board has approved the Repurchase and related transactions that may
be required in connection with the Repurchase.
NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agree as follows:
1.    Repurchase.
(a)    At the Closing (as defined below), subject to the satisfaction of the
conditions and to the terms set forth in paragraph 1(b), each Seller hereby
transfers, assigns, sells, conveys and delivers to the Company, and the Company
hereby purchases from such Seller, the number of shares of Common Stock set
forth opposite such Seller’s name on Schedule





--------------------------------------------------------------------------------





A hereto (collectively, the “Repurchase Shares”). The per share purchase price
for each Repurchase Share shall be equal to the closing sale price or, if no
closing sale price is reported, the last reported sale price, of the shares of
the Common Stock on the NYSE on March 10, 2017 (the “Per Share Purchase Price”).
(b)    The obligations of the Company to purchase the Repurchase Shares shall be
subject to (i) the conversion of the number of shares of Preferred Stock set
forth on Schedule A hereto into the number of Repurchase Shares set forth on
Schedule A hereto, (ii) the closing of the Public Offering pursuant to the
related Underwriting Agreement to be entered into by and among the Company, the
Sellers and the underwriters named therein (the “Underwriting Agreement”) and
(iii) the ratification of the Repurchase and related transactions by the Board
and the Committee on Directors and Governance of the Board under the Company’s
Related Person Transactions Policy. Prior to the Closing, the Sellers shall
deliver a conversion notice, and the Sellers and the Company shall take all
other actions required to effect the conversion of the Preferred Stock as
contemplated by this Section 1(b).
(c)    The closing of the sale of the Repurchase Shares (the “Closing”) shall
take place on the same day as the closing of the Public Offering at the offices
of Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022, or at
such other time and place as may be agreed upon by the Company and the Sellers.
At the Closing, the Company agrees to deliver to each of the Sellers, by wire
transfer of immediately available funds, to an account designated in writing by
each Seller, an amount equal to the product of the Per Share Purchase Price
multiplied by the aggregate number of Repurchase Shares of the respective Seller
as set forth on the attached Schedule A.
2.    Company Representations. In connection with the transactions contemplated
hereby, the Company represents and warrants to the Sellers that:
(a)    The Company is a corporation duly organized and validly existing under
the Laws of the State of Maryland. The Company has all necessary corporate power
and corporate authority to execute and deliver this Agreement and to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
Except as expressly set forth in paragraph 1(b), all consents, approvals,
authorizations and orders necessary for the execution and delivery by the
Company of this Agreement, and for the purchase of the Repurchase Shares by the
Company hereunder, have been obtained.
(b)    The execution, delivery and performance by the Company of this Agreement,
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by the Board and, except as expressly set forth in paragraph
1(b), no other corporate action on the part of the Company is necessary to
authorize the execution, delivery and performance by the Company of this
Agreement and the consummation by it of the transactions contemplated hereby.
This Agreement has been duly executed and delivered by the Company and, assuming
due authorization, execution and delivery hereof by the Sellers, constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except that such enforceability (i) may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar state or federal laws, common





--------------------------------------------------------------------------------





law, statutes, ordinances, codes, rules or regulations or other similar
requirement enacted, adopted, promulgated, or applied by any governmental
authority (“Laws”) of general application affecting or relating to the
enforcement of creditors’ rights generally and (ii) is subject to general
principles of equity, whether considered in a proceeding at law or in equity
(the “Bankruptcy and Equity Exception”).
(c)    Neither the execution and delivery of this Agreement nor the consummation
by the Company of the transactions contemplated hereby, nor performance or
compliance by the Company with any of the terms or provisions hereof, will
(i) conflict with or violate any provision of (A) the Company’s organizational
documents or (B) the similar organizational documents of any of the Company’s
subsidiaries or (ii) (x) violate any Law or outstanding order, judgment,
injunction, ruling, writ or decree of any governmental authority (“Judgments”)
applicable to the Company or any of its subsidiaries or (y) violate or
constitute a default (or constitute an event which, with notice or lapse of time
or both, would violate or constitute a default) under any of the terms or
provisions of any loan or credit agreement, indenture, debenture, note, bond,
mortgage, deed of trust, lease, sublease, license, contract or other agreement
(each, a “Contract”) to which the Company or any of its subsidiaries is a party
or accelerate the Company’s or, if applicable, any of its subsidiaries’
obligations under any such Contract.
(d)    Both immediately prior to and after giving effect to the Repurchase, (i)
the Company and its subsidiaries shall be Solvent (as defined below) and (ii)
the fair value and present fair saleable value of the Company’s assets exceed
its total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) by an amount that exceeds the Company’s statutory
capital. For purposes of this Agreement, the term “Solvent” means that, as of
the applicable time of determination, the Company and its subsidiaries, taken as
a whole, (A) are able to pay their respective debts as they become due; (B) own
property which has a fair saleable value greater than the amounts required to
pay their respective debts (including a reasonable estimate of the amount of all
contingent liabilities); and (C) have adequate capital to carry on their
respective businesses. No transfer of property is being made and no obligation
is being incurred in connection with the transactions contemplated by this
Agreement with the intent to hinder, delay or defraud either present or future
creditors of the Company or its subsidiaries.
3.    Representations of the Sellers. In connection with the transactions
contemplated hereby, each of the Sellers hereby represents and warrants to the
Company (as to itself only) that:
(a)    Such Seller is a limited partnership duly organized, validly existing and
in good standing under the Laws of the State of Delaware. Such Seller has all
necessary power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. All consents, approvals, authorizations and orders necessary for the
execution and delivery by such Seller of this Agreement, and for the sale and
delivery of the Repurchase Shares to be sold by such Seller hereunder, have been
obtained.
(b)    The execution, delivery and performance by such Seller of this Agreement
and the consummation by such Seller of the transactions contemplated hereby have
been duly





--------------------------------------------------------------------------------





authorized and approved by all necessary action on the part of such Seller, and
no further action, approval or authorization by any of its directors, managers,
stockholders, partners, members or other equity owners, as the case may be, is
necessary to authorize the execution, delivery and performance by such Seller of
this Agreement and the consummation by each Seller of the transactions
contemplated hereby. This Agreement has been duly executed and delivered by such
Seller and, assuming due authorization, execution and delivery hereof by the
Company, constitutes a legal, valid and binding obligation of such Seller,
enforceable against it in accordance with its terms, subject to the Bankruptcy
and Equity Exception.
(c)    Neither the execution and delivery of this Agreement by such Seller, nor
the consummation of the transactions contemplated hereby by such Seller, nor
performance or compliance by such Seller with any of the terms or provisions
hereof, will (i) conflict with or violate any provision of the certificate or
articles of incorporation, bylaws or other comparable charter or organizational
documents of such Seller or (ii) (x) violate any Law or Judgment applicable to
such Seller or any of its subsidiaries or (y) violate or constitute a default
(or constitute an event which, with notice or lapse of time or both, would
violate or constitute a default) under any of the terms, conditions or
provisions of any Contract to which such Seller or any of its subsidiaries is a
party or accelerate such Seller’s or any of its subsidiaries’, if applicable,
obligations under any such Contract.
(d)    As of the date hereof, such Seller has, and immediately prior to the
delivery of the Repurchase Shares to the Company at the Closing will have, valid
title to its Repurchase Shares free and clear of all liens or other encumbrances
(other than any lien or encumbrance arising as a result of the Company’s
ownership of any such shares).
(e)    Such Seller (a) has such knowledge and experience in financial and
business matters and in investments of this type that it is capable of
evaluating the merits and risks of the Repurchase and of making an informed
investment decision, (b) is an “accredited investor” (as that term is defined by
Rule 501 of the Securities Act), (c) is a “qualified institutional buyer” (as
that term is defined in Rule 144A of the Securities Act) and (d) (1) has been
furnished with or has had full access to all the information that it considers
necessary or appropriate to make an informed investment decision with respect to
the Repurchase and (2) has had an opportunity to discuss with the Company and
its representatives the intended business and financial affairs of the Company
and to obtain information necessary to verify any information furnished to it or
to which it had access. Such Seller has such knowledge and experience in
business and financial matters so as to enable it to understand and evaluate the
risks of, and form an investment decision with respect to, the Repurchase.
4.    Termination. This Agreement may be terminated at any time by the mutual
written consent of the Company and the Sellers. Furthermore, this Agreement
shall automatically terminate and be of no further force and effect, in the
event that the conditions in paragraph 1(b) of this Agreement have not been
satisfied within 10 business days after the date hereof or the Public Offering
has not been priced by 5 p.m. New York City time on the date that is 4 business
days after the date hereof.





--------------------------------------------------------------------------------





5.    Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via facsimile to
the recipient. Such notices, demands and other communications will be sent to
the address indicated below:
 
To the Sellers:
 
 
 
Blackstone Capital Partners VI L.P.
 
 
c/o The Blackstone Group
 
 
345 Park Avenue
 
 
New York, NY 10154
 
 
Attn: Greg Blank
 
 
Fax: 646-253-8902
 
 
Email: blank@blackstone.com
 
 
 
 
 
with a copy (which shall not constitute notice) to:
 
 
 
 
 
Kirkland & Ellis LLP
 
 
Attention:
 
 
Joshua Koroff, Esq.
 
 
Leo GreenBerg, Esq.
 
 
Facsimile: 212-446-6460
 
 
Email: joshua.koroff@kirkland.com
 
 
lgreenberg@kirkland.com
 
 
 
 
To the Company:
 
 
 
NCR Corporation
 
 
250 Greenwich Street
 
 
New York, NY 10007
 
 
Attention: General Counsel
 
 
Email: law.notices@ncr.com
 
 
 
 
 
and
 
 
 
 
 
NCR Corporation
 
 
Law Department
 
 
3097 Satellite Blvd.
 
 
Duluth, GA 30096
 
 
Attention: Chief Corporate Counsel
 
 
 
 
 
with a copy (which shall not constitute notice) to:






--------------------------------------------------------------------------------







 
 
Paul, Weiss, Rifkind, Wharton & Garrison LLP
 
 
1285 Avenue of the Americas
 
 
New York, NY 10019-6064
 
 
Attention: Scott A. Barshay, Esq.
 
 
Steven J. Williams, Esq.
 
 
Facisimile: 212-757-3990
 
 
Email: sbarshay@paulweiss.com
 
 
swilliams@paulweiss.com
 
 
 
 
 
 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.
6.    Miscellaneous.
(a)    Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by any party in connection
herewith shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.
(b)    Severability. If any term, condition or other provision of this Agreement
is determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of Law or public policy, all other
terms, provisions and conditions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term, condition or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable Law.
(c)    Complete Agreement. This Agreement, together with that certain letter
agreement by and among the parties hereto dated the date hereof, constitutes the
entire agreement, and supersedes all other prior agreements and understandings,
both written and oral, among the parties and their affiliates, or any of them,
with respect to the subject matter hereof and thereof.
(d)    Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or electronic mail), each of which shall be deemed to be
an original but all of which taken together shall constitute one and the same
agreement, and shall become effective when one or more counterparts have been
signed by each of the parties hereto and delivered to the other parties hereto.
(e)    Assignment; Successors and Assigns. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned, in whole or in
part, by operation





--------------------------------------------------------------------------------





of Law or otherwise, by any of the parties hereto without the prior written
consent of the other party hereto. Subject to the immediately preceding
sentence, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by, the parties hereto and their respective successors and permitted
assigns.
(f)    No Third Party Beneficiaries or Other Rights. No provision of this
Agreement shall confer upon any person or other entity other than the parties
hereto and their permitted assigns any rights or remedies hereunder. This
Agreement may only be enforced against, and any claims or causes of action that
may be based upon, arise out of or relate to this Agreement, or the negotiation,
execution or performance of this Agreement may only be made against the entities
that are expressly identified as parties hereto, and no former, current or
future equityholders, controlling persons, directors, officers, employees,
agents or affiliates of any party hereto or any former, current or future
equityholder, controlling person, director, officer, employee, general or
limited partner, member, manager, advisor, agent or affiliate of any of the
foregoing (each, a “Non-Recourse Party”) shall have any liability for any
obligations or liabilities of the parties to this Agreement or for any claim
(whether in tort, contract or otherwise) based on, in respect of, or by reason
of, the transactions contemplated hereby or in respect of any representations
made or alleged to be made in connection herewith. Without limiting the rights
of any party against the other parties hereto, in no event shall any party or
any of its affiliates seek to enforce this Agreement against, make any claims
for breach of this Agreement against, or seek to recover monetary damages in
respect of any breach of this Agreement from, any Non-Recourse Party.
(g)    Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of Delaware applicable to
contracts executed in and to be performed entirely within that State, regardless
of the laws that might otherwise govern under any applicable conflict of Laws
principles, except where the provisions of the Laws of the State of Maryland are
mandatorily applicable. All legal or administrative proceeding, suit,
investigation, arbitration or action (“Actions”) arising out of or relating to
this Agreement shall be heard and determined in the Chancery Court of the State
of Delaware (or, if the Chancery Court of the State of Delaware declines to
accept jurisdiction over any Action, any state or federal court within the State
of Delaware) and the parties hereto hereby irrevocably submit to the exclusive
jurisdiction and venue of such courts in any such Action and irrevocably waive
the defense of an inconvenient forum or lack of jurisdiction to the maintenance
of any such Action. The consents to jurisdiction and venue set forth in this
Section 6(g) shall not constitute general consents to service of process in the
State of Delaware and shall have no effect for any purpose except as provided in
this paragraph and shall not be deemed to confer rights on any person or entity
other than the parties hereto. Each party hereto agrees that service of process
upon such party in any Action arising out of or relating to this Agreement shall
be effective if notice is given by overnight courier at the address set forth in
Section 5 of this Agreement. The parties hereto agree that a final judgment in
any such Action shall be conclusive and may be enforced in other jurisdictions
by suit on the judgment or in any other manner provided by applicable Law;
provided, however, that nothing in the foregoing shall restrict any party’s
rights to seek any post-judgment relief regarding, or any appeal from, a final
trial court judgment.





--------------------------------------------------------------------------------





(h)    Mutuality of Drafting. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party hereto by virtue of the authorship
of any provision of this Agreement.
(i)    Remedies. The parties hereto agree and acknowledge that money damages
will not be an adequate remedy for any breach of the provisions of this
Agreement, that any breach of the provisions of this Agreement shall cause the
other parties irreparable harm, and that any party may in its sole discretion
apply to any court of law or equity of competent jurisdiction (without posting
any bond or deposit) for specific performance or other injunctive relief in
order to enforce, or prevent any violations of, the provisions of this
Agreement.
(j)    Amendment and Waiver. Subject to compliance with applicable Law, this
Agreement may be amended or supplemented in any and all respects only by written
agreement of the parties hereto.
(k)    Extension of Time, Waiver, Etc. The Company and the Sellers may, subject
to applicable Law, (a) waive any inaccuracies in the representations and
warranties of the other party contained herein or in any document delivered
pursuant hereto, (b) extend the time for the performance of any of the
obligations or acts of the other party or (c) waive compliance by the other
party with any of the agreements contained herein applicable to such party or,
except as otherwise provided herein, waive any of such party’s conditions.
Notwithstanding the foregoing, no failure or delay by the Company or the Sellers
in exercising any right hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right hereunder. Any agreement on the part
of a party hereto to any such extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such party.
(l)    Further Assurances. Each of the Company and the Sellers shall execute and
deliver such additional documents and instruments and shall take such further
action as may be necessary or appropriate to effectuate fully the provisions of
this Agreement.
(m)     Expenses. Each of the Company and the Sellers acknowledge and agree that
expenses in connection with the drafting, negotiation, execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby
(including the reasonable fees and disbursements of counsel to the Sellers in
connection herewith) shall be governed by Section 8.11 in that certain
Investment Agreement by and between the Company and the Sellers without giving
effect to the two provisos therein.
(n)    Investment Agreement. The parties acknowledge and agree that,
notwithstanding anything to the contrary in the Investment Agreement, including,
but not limited Section 5.08 thereof, each of the Sellers and the Company are
permitted to enter into this Agreement and consummate the transactions
contemplated hereby.
[Signatures appear on following page.]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Stock Repurchase
Agreement as of the date first written above.
 
 
Company:
 
 
 
 
 
NCR Corporation
 
 
By: /s/ Edward Gallagher
 
 
 
 
 
      Name: Edward Gallagher
 
 
      Title: General Counsel



[Signature Page to Stock Repurchase Agreement]

--------------------------------------------------------------------------------







Sellers:
 
BLACKSTONE BCP VI SBS ESC HOLDCO L.P.
 
By: BCP VI Side-by-Side GP L.L.C., its General Partner
 
By: /s/ Martin J. Brand
 
Name: Martin J. Brand
Title: Senior Managing Director
 
 
BLACKSTONE NCR HOLDCO L.P.
 
By: Blackstone Management Associates VI L.L.C., its General Partner
 
By: BMA VI L.L.C., its Sole Member
 
By: /s/ Martin J. Brand
 
Name: Martin J. Brand
Title: Senior Managing Director
 
 
BTO NCR HOLDINGS - ESC L.P.
 
By: BTO Holdings Manager L.L.C., its General Partner
 
By: Blackstone Tactical Opportunities Associates L.L.C., its Managing Member
 
By: BTOA L.L.C., its Sole Member
 
By: /s/ Christopher James
 
Name: Christopher James
Title: Senior Managing Director
 





[Signature Page to Stock Repurchase Agreement]

--------------------------------------------------------------------------------





BTO NCR HOLDINGS L.P
 
By: BTO Holdings Manager L.L.C, its General Manager
 
By: Blackstone Tactical Opportunities Associates L.L.C., its Managing Member
 
By: BTOA L.L.C., its Sole Member
 
By: /s/ Christopher James
 
Name: Christopher James
Title: Senior Managing Director
 





         


[Signature Page to Stock Repurchase Agreement]

--------------------------------------------------------------------------------






Schedule A
SELLER
SHARES TO BE SOLD
AGGREGATE PURCHASE PRICE
BTO NCR HOLDINGS - ESC L.P.
2,670.00
$129,414.90
BTO NCR HOLDINGS L.P.
758,729.00
$36,775,594.63
BLACKSTONE BCP VI SBS ESC HOLDCO L.P.
4,438.00
$215,109.86
BLACKSTONE NCR HOLDCO L.P.
2,236,916.00
$108,423,318.52






